19-13392-lgb       Doc 84    Filed 05/18/21 Entered   05/18/21
                                              Hearing Date: June17:49:24     Main a.m.
                                                                 15, 2021 at 10:00 Document
                                                                                       (ET)
                                          Pg 1Objection
                                               of 13 Deadline: June 8, 2021



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


 In re:                                               Chapter 7

 GULLIVER’S GATE, LLC,                                Case No. 19-13392 (LGB)

                                Debtor.


                            NOTICE OF MOTION INTERVENE

          PLEASE TAKE NOTICE that Wilmington Trust, National Association, as Trustee, for

the benefit of the Holders of CD 2016-CD2 Mortgage Trust Commercial Mortgage Pass Through

Certificates, Series 2016-CD2 (“Lender”) has filed its Motion to Intervene (the “Motion”).

          PLEASE TAKE FURTHER NOTICE that a telephonic hearing on the Motion will be

held on June 15, 2021 at 10:00 a.m. (ET) using the service of CourtSolutions, before the

Honorable Lisa G. Beckerman, at the United States Bankruptcy Court for the Southern District

of New York, Alexander Hamilton Custom House, One Bowling Green, New York, New York

10004-1408, Room 523 (the “Bankruptcy Court”).

          PLEASE TAKE FURTHER NOTICE that objections, if any, to the Motion must be

made in writing, be filed electronically by registered users of the Bankruptcy Court’s electronic

case filing system, and be served, so as to be received no later than June 8, 2021, upon counsel

for Lender.

          PLEASE TAKE FURTHER NOTICE that if you do not timely file and serve a written

objection to the relief requested in the Motion, the Bankruptcy Court may deem any opposition

waived, treat the Motion as conceded, and enter an order granting the relief requested in the Motion

without further notice or hearing.




78071590.1
19-13392-lgb   Doc 84   Filed 05/18/21 Entered 05/18/21 17:49:24        Main Document
                                     Pg 2 of 13



Dated: May 18, 2021


                                        POLSINELLI PC


                                        By: /s/ David D. Ferguson
                                             David D. Ferguson
                                             900 West 48th Place, Suite 900
                                             Kansas City, Missouri 64112
                                             (816) 753-1000
                                             dferguson@polsinelli.com

                                             Morgan C. Fiander
                                             600 Third Avenue, 42nd Floor
                                             New York, New York 10016
                                             (212) 684-0199
                                             Fax No. (212) 684-0197
                                             mfiander@polsinelli.com

                                        Attorneys for Wilmington Trust, National
                                        Association, as Trustee, for the benefit of the
                                        Holders of CD 2016-CD2 Mortgage Trust
                                        Commercial Mortgage Pass Through
                                        Certificates, Series 2016-CD2




78071590.1
19-13392-lgb           Doc 84      Filed 05/18/21 Entered 05/18/21 17:49:24 Main Document
                                                Pg 3 of 13
                                                  Hearing Date: June 15, 2021 at 10:00 a.m. (ET)
                                                  Objection Deadline: June 8, 2021

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re:                                                        Chapter 7

    GULLIVER’S GATE, LLC,                                         Case No. 19-13392 (LGB)

                                      Debtor.


                                         MOTION TO INTERVENE

             Wilmington Trust, National Association, as Trustee, for the benefit of the Holders of CD

2016-CD2 Mortgage Trust Commercial Mortgage Pass Through Certificates, Series 2016-CD21

(“Lender”), hereby moves the Court for an Order allowing Lender to intervene in the above-

captioned case pursuant to Rule 2018 of the Federal Rules of Bankruptcy Procedure. In support of

this motion, Lender states:


                                                INTRODUCTION

             1.     Gulliver’s Gate, LLC (the “Debtor”) was a tenant at a property located in New

York, New York (the “Property”) under a written lease (the “Lease”). The landlord Times Square

Associates LLC (the “Landlord”) of the Property is indebted to Lender,2 and that indebtedness is



1
  The underlying loan is evidenced by nine (9) promissory notes owned and held by various entities, which, in addition
to Lender, are: Wilmington Trust, National Association, as Trustee, for the benefit of the registered holders of JPMDB
Commercial Mortgage Securities Trust 2017-C5, Commercial Mortgage Pass Through Certificates, Series 2017-C5;
Deutsche Bank Trust Company Americas, as Trustee, on behalf of the registered Holders of Citigroup Commercial
Mortgage Trust 2017-P7, Commercial Mortgage Pass-Through Certificates, Series 2017-P7; and Wells Fargo Bank,
National Association, as Trustee, on behalf of the registered Holders of CD2017-CD3 Mortgage Trust, Commercial
Mortgage Pass-Through Certificates, Series 2017-CD3. Pursuant to the Co-Lender Agreement executed in connection
with the loan, Note A-1 is designated as the “Lead Note” and the holder of Note A-1 is designated as “Lead Note
Holder.” Lender is the holder of Note A-1. Under Section 13 of the Co-Lender Agreement, Lender, acting by and
through its Special Servicer, has sole and exclusive authority with respect to the administration of, and exercise of
rights and remedies with respect to, the loan, including the right to take legal action to enforce or protect the holders’
interest. Lender therefore has authority to act on behalf of all other noteholders in this action.
2
  Times Square Associates LLC is the assignee of the Lease. Original landlords Elmwood NYT Owner, LLC, Wallkill
NYT Owner, LLC, Landings NYT Owner, LLC, and Oakwood NYT Owner, LLC, are the borrowers in the underlying
loan described in fn. 1.
19-13392-lgb       Doc 84     Filed 05/18/21 Entered 05/18/21 17:49:24           Main Document
                                           Pg 4 of 13



secured by a Mortgage on the Property. The rents from the Property (the “Rents”) were transferred

to Lender under an Assignment of Leases and Rents (the “ALR”) pursuant to which Landlords

retained a revocable license to collect the Rents until default. After Landlord defaulted on its

obligations to Lender, Lender obtained appointment of a receiver for the Property. The Landlord’s

license to collect the Rents has terminated, and Lender is now entitled to possession of the Rents.

       2.        Prior to the appointment of the receiver, Landlord filed a motion to compel payment

of certain postpetition Rents. Further, the Landlord filed proofs of claim for lease rejection

damages. Under the ALR and applicable law, Lender is entitled to possession of the Rents and to

control all litigation pertaining to the Rents. Lender therefore seeks to intervene in the Debtor’s

bankruptcy case under Rule 2018(a) of the Federal Rules of Bankruptcy Procedure (the “Rules”)

to pursue and protect Lender’s interest in the Rents. In the alternative, Lender seeks to intervene

under Rule 7024(a)(2). As detailed below, Lender easily meets all requirements of either Rule and

should be permitted to intervene.

                                  JURISDICTION AND VENUE

       3.        This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. Sections

157 and 1334. This is a core proceeding under 28 U.S.C. Section 157. Venue is proper in this Court

pursuant to 28 U.S.C. Sections 1408 and 1409.

       4.        The statutory and Rule predicates for the relief requested herein are 11 U.S.C.

Section 365 and 503, and Rules 2018 and 7024 of the Federal Rules of Bankruptcy Procedures

(the “Rules”).

                                         BACKGROUND

       5.        On February 4, 2021, Lender sought a receiver over the Property pursuant to New

York law, by filing the Attorney Affirmation of Morgan C. Fiander in Support of Ex Parte



                                                  2
19-13392-lgb      Doc 84     Filed 05/18/21 Entered 05/18/21 17:49:24          Main Document
                                          Pg 5 of 13



Application to Appoint Receiver (the “Sworn Application”). A copy of the Sworn Application is

attached to this motion as Exhibit A. The Sworn Application, at Paragraphs 1–5, and 13–27,

details the loan transaction with the Landlord and how Lender came to acquire the loans secured

by the Mortgage and as well as the ALR.

       6.      Several months before Lender sought a receiver, Lender filed a Verified Complaint

against the Landlord. A copy of the Verified Complaint (with exhibits pertinent to this motion).

That Verified Complaint was filed on November 5, 2020, and is attached as Exhibit 1 to the Sworn

Application. A copy of the ALR is attached as Exhibit K to the Verified Complaint.

       7.      Lender filed the Verified Complaint and the Sworn Application after Landlord

defaulted on its indebtedness to Lender. See Sworn Application, paragraphs 7-10, and 28. Landlord

is indebted to Lender for more than $358 million. See Sworn Application, paragraphs 31-32.

       8.      The New York court granted the Sworn Application, entering an order appointing

a receiver over the Property on March 17, 2021. A copy of that Order (the “Receivership Order”)

is attached to this motion as Exhibit B.

       9.      Meanwhile, in the Debtor’s bankruptcy case, the Debtor failed to pay postpetition

rent to Landlord, and Landlord filed is Motion of Times Square Associates LLC for an Order

Pursuant to 11 U.S.C. Sections 365(d)(3) and 503, Directing the Immediate Payment of Post-

Petition, Pre-Rejection Lease Obligations as Administrative Expenses (Doc. 22) (hereinafter, the

“Motion to Compel”). Landlord filed a proofs of claim (Claim Nos. 13-1 and 14-1) relating to the

rent obligations (collectively referred to herein as the “Claims”).




                                                 3
19-13392-lgb         Doc 84     Filed 05/18/21 Entered 05/18/21 17:49:24            Main Document
                                             Pg 6 of 13



                                             ARGUMENT

       A. Summary.

       10.        As a result of the appointment of the receiver, the Landlord’s license to collect the

Rents has terminated. Lender is entitled to all Rents from the Property, including the Rents due

under the Claims and the Motion to Compel. Lender’s ownership of the Rents provides Lender

with a direct interest in the Claims and the Motion to Compel. The Landlord no longer has an

interest in the Rents and does not adequately represent Lender’s interests in the bankruptcy case.

No party would be prejudiced by Lender’s intervention. Under such circumstances, Lender is

entitled to intervene in the Debtor’s bankruptcy case under either Rule 2018(a) or Rule 7024(a)(2).

       B. Lender meets the requirements for permissive intervention under Rule 2018(a).

       11.        Rule 2018(a) addresses permissive intervention in bankruptcy cases generally

(including intervention in contested matters). Rule 2018(a) provides: “Permissive Intervention. In

a case under the Code, after hearing on such notice as the court directs and for cause shown, the

court may permit any interested entity to intervene generally or with respect to any specified

matter.” “Rule 2018(a) allows permissive intervention of an interested party upon a showing of

cause either generally or with respect to any specified matter. Cause may be shown by establishing

some economic or other similar interest in the pending matter. … While cause exists under Rule

2018(a) warranting permissive intervention, courts must also consider whether intervention would

result in undue delay or prejudice.” In re Torrez, 132 B.R. 924, 936 (Bankr. E.D. Cal. 1991). See

also In re Ionosphere Clubs, Inc., 101 B.R. 844, 853 (Bankr.S.D.N.Y.1989) (“An entity seeking

permissive intervention under Rule 2018(a) must show cause, such as an economic interest in the

case or one of its aspects or a concern with its precedential ramifications.”).

             i.      Lender has a clear interest in the subject matter of the litigation.



                                                    4
19-13392-lgb      Doc 84      Filed 05/18/21 Entered 05/18/21 17:49:24              Main Document
                                           Pg 7 of 13



        12.    Lender has an overwhelming interest in the subject matter of the litigation because

the Rents are the subject matter of the litigation and, as detailed below, the Rents are the property

of the Lender. As provided in Section 2.1 of the ALR, Landlord absolutely conveyed the Rents to

Lender, subject only to a revocable license to Landlord permitting it to collect the Rents. Section

2.1 states:

        It is intended by Borrower that this Assignment constitute a present, absolute
        assignment of the Leases, Rents, Lease Guaranties and Bankruptcy Claims,
        and not an assignment for additional security only. Nevertheless, subject to the
        terms of this Section 2.1 and the terms of the Loan Agreement and the Cash
        Management Agreement, Lender grants to Borrower a revocable license to
        collect, receive, use and enjoy the Rents, as well as any sums due under the Lease
        Guaranties and, subject to the terms of the Loan Agreement, to perform all other
        actions which Borrower is or may become entitled to perform under the Lease or
        Lease Guaranties and to exercise any and all rights, powers, privileges, options and
        other benefits with respect thereto. Until deposited into the Clearing Account,
        Borrower shall hold the Rents, as well as all sums received pursuant to any Lease
        Guaranty, or a portion thereof sufficient to discharge all current sums due on the
        Debt, in trust for the benefit of Lender for use in the payment of such sums in
        accordance with the Loan Agreement.

(Emphasis added).

        13.    Section 3.1 of the ALR provides for the Landlord’s license to collect the Rents to

terminate upon default, and for Lender to thereafter be entitled to possession of the rents:

        Upon the occurrence and during the continuance of an Event of Default, the license
        granted to Borrower in Section 2.1 of this Assignment shall automatically be
        revoked and Lender shall immediately be entitled to possession of all Rents and all
        sums due under any Lease Guaranties, whether or not Lender enters upon or takes
        control of the Property.

        14.    Section 3.1 of the ALR further provides that, after default, the Lender has the right

to control all claims for the Rents and litigation associated with collection of the Rent, stating that

Lender has the right to “exclude Borrower … [from the Property], and take possession of the

Property and all books, records and accounts relating thereto, and have, hold, manage, lease and

operate the Property … either with or without taking possession of the Property, in its own name,


                                                  5
19-13392-lgb        Doc 84    Filed 05/18/21 Entered 05/18/21 17:49:24             Main Document
                                           Pg 8 of 13



demand, sue for or otherwise collect and receive all Rents … including, without limitation, those

past due and unpaid …. Section 3.1 of the ALR further states that Lender has the right to “exercise

all rights and powers of Borrower, including, without limitation, the right to negotiate, execute,

cancel, enforce or modify Leases, obtain and evict tenants, and demand, sue for, collect and receive

all Rents from the Property.”

        15.      Section 3.5 of the ALR further addresses the rights of Lender in connection with a

bankruptcy filing by a tenant of the Landlord. Section 3.5, providing as follows:

        Upon the occurrence and during the continuance of an Event of Default, Lender
        shall have the right to proceed in its own name or in the name of [Landlords] in
        respect of any claim, suit, action or proceeding relating to the rejection of any
        Lease, including, without limitation, the right to file and prosecute, to the exclusion
        of [Landlord], any proofs of claim, complaints, motions, applications, notices and
        other documents, in any case in respect of the lessee under such Lease under the
        Bankruptcy Code.

        16.      Lender obtained the appointment of a receiver over the Property on March 17, 2021.

Under New York law, the Landlord lost its interest in the Rents no later than March 17, 2021, and

Lender became entitled to possession of all rents from that date forward. See Fed. Home Loan

Mortg. Corp. v. Dutch Lane Assocs., 775 F. Supp. 133, 139–40 (S.D.N.Y. 1991) (upon notice of

breach to the borrower, lender is entitled to rents where assignment of rents is phrased as absolute,

with borrower having only a revocable license to collect the rents); In re Soho 25 Retail, LLC, No.

ADV. 11-1286-SHL, 2011 WL 1333084, at *7 (Bankr. S.D.N.Y. Mar. 31, 2011) (internal citations

omitted) (where assignment of rents is phrased as absolute, with borrower having only a revocable

license to collect the rents, lender is entitled to possession of the rents upon taking affirmative

action to protect its interest in the rents, such as by seeking the appointment of a receiver, lender

is entitled to rents).




                                                  6
19-13392-lgb       Doc 84     Filed 05/18/21 Entered 05/18/21 17:49:24               Main Document
                                           Pg 9 of 13



        17.     The matters into which Lender seeks to intervene are proceedings affecting the

Claims and the Motion to Compel, all of which directly concern Lender’s interest in the Rents.

Pursuant to New York law and the terms of the ALR, Lender has an overwhelming interest—in

fact, the sole interest—in the subject matter of the litigation.

        18.     Lender has an overwhelming interest in the subject matter of the Claims and the

Motion to Compel. Moreover, allowing Lender to intervene will not cause any prejudice or undue

delay in the case or the resolution of the Claims or the Motion to Compel. The Debtor’s bankruptcy

plan has already been confirmed. There is not yet an objection to the Claims. Accordingly,

allowing Lender to intervene would not cause any prejudice or undue delay.

        C. Legal standard for intervention as of right under Rule 7024(a).

        19.     Lender also meets the requirements for intervention           as of right under Rule

7024(a)(2). That Rule requires that a movant be permitted to intervene where the movant “claims

an interest relating to the property or transaction that is the subject of the action, and is so situated

that disposing of the action may as a practical matter impair or impede the movant’s ability to

protect its interest, unless existing parties adequately represent that interest.”

        20.     The Claims and the Motion to Compel initiated contested matters governed by Rule

9014. Rule 7024 is not automatically incorporated into proceedings on contested matters. The

Court, however, is permitted to incorporate Rule 7024 into proceedings on contested matters

pursuant to Rule 9014(c), which states, in relevant part, that “The court may at any stage in a

particular matter direct that one or more of the rules in Part VII shall apply.” See also In re

Cathcart, 203 B.R. 599, 605, fn. 4 (party permitted to intervene under Rule 7024 in contested

matter initiated by trustee’s objection to exemptions because party had economic interest in the

outcome of the dispute); Superior Paint Mfg. Co., Inc. v. Lopez–Soto (In re Lopez–Soto), 764 F.2d



                                                   7
19-13392-lgb        Doc 84     Filed 05/18/21 Entered 05/18/21 17:49:24            Main Document
                                            Pg 10 of 13



23, 25–26 (1st Cir.1985) (party allowed to intervene under Rule 7024 in contested matter initiated

by stay relief motion).

       21.        The requirements for granting a party’s motion to intervene as of right under Rule

7024(a)(2) were outlined by the court in Securities Investor Protection Corporation v. Bernard L.

Madoff Investment Securities LLC, 550 B.R. 241, 247–48 (Bankr. S.D.N.Y. 2016) as follows:

       In order to intervene as of right under Fed. R. Civ. P. 24(a)(2), an applicant must
       (1) file a timely application, (2) show an interest relating to the property or
       transaction that is the subject matter of the action, (3) demonstrate that the ability
       to protect that interest may be impeded or impaired by the disposition of the action,
       and (4) show that the interest is not protected adequately by the parties to the action.

Further, the inquiry under Rule 24 is “flexible” and “the factors should ‘be read not discretely, but

together.’” Id. at 248 (quoting United States v. Hooker Chems. & Plastics Corp., 749 F.2d 968,

983 (2d Cir. 1984). “A showing that a very strong interest exists may warrant intervention upon a

lesser showing of impairment or inadequacy of representation. Similarly, where representation is

clearly inadequate, a lesser interest may suffice as a basis for granting intervention.” Id.

       D. Lender also meets the requirements for intervention as of right under Rule

             7024(a)(2).

             i.      Lender’s request for intervention is timely.

       22.        “Among the factors to be taken into account to determine whether a motion to

intervene is timely are: (a) the length of time the applicant knew or should have known of his

interest before making the motion; (b) prejudice to existing parties resulting from the applicant’s

delay; (c) prejudice to applicant if the motion is denied; and (d) presence of unusual circumstances

militating for or against a finding of timeliness.” U.S. v. State of N.Y., 820 F.2d 554, 557 (2d Cir.

1987). “The most significant criterion is whether the delay in moving for intervention has




                                                  8
19-13392-lgb           Doc 84     Filed 05/18/21 Entered 05/18/21 17:49:24             Main Document
                                               Pg 11 of 13



prejudiced any of the existing parties.” Securities Investor Protection, 550 B.R. at 248 (quoting

Hartford Fire Ins. Co. v. Mitlof, 193 F.R.D. 154, 160 (S.D.N.Y. 2000)).

       23.          Lender here is seeking to intervene shortly after the event giving rise to the request

for intervention arose. On March 17, 2021, the receiver was appointed over the Property, and as

of that date the Landlord lost its license to collect the Rents and the Lender became entitled to

possession of the Rents.

       24.          The Debtor’s Chapter 11 case was converted to Chapter 7 on May 20, 2020 (Doc.

47). There would be no prejudice to the Debtor or the Chapter 7 Trustee from allowing the Lender

to intervene. No objections have been filed yet to the Claims. There would be no prejudice to the

Debtor or the Landlords by allowing Lender to intervene now because the litigation is at such an

early stage.

             ii.       Disposition of the Claims and Motion to Compel without Lender’s
                       presence would impair Lender’s ability to protect its interest in the Rents.

       25.          The Landlord no longer has any interest in the Rents, and no incentive to pursue

the Claims or the Motion to Compel. As discussed above, Lender has the sole right to control

pursuit of the Claims and the Motion to Compel, including the sole right to control litigation

pertaining to the Rents and the right to possession of the Rents. Absent the right to intervene,

Lender’s ability to protect its interest in the Rents would be grossly impaired.

             iii.      Lender’s interest is not adequately represented by the existing parties.

       26.          As discussed above, the Landlord no longer has an interest in the Rents, the Claims,

or the Motion to Compel. With the Landlord no longer having an interest in the Rents, there is no

longer any party in the bankruptcy case to advocate for the collection of the Rents under the Claims

or the Motion to Compel. No party in the bankruptcy case represents Lender’s interest in the Rents,

and at present there is not a party in the bankruptcy case with authority to litigate Lender’s rights


                                                      9
19-13392-lgb      Doc 84     Filed 05/18/21 Entered 05/18/21 17:49:24              Main Document
                                          Pg 12 of 13



to the Rents under the Claims and Motion to Compel or to negotiate to resolve any disputes

pertaining to the Rents. It is thus clear that Lender’s interest is not adequate represented by the

existing parties in the bankruptcy case.

                                            Conclusion

       27.     Lender meets the standards for permissive intervention under Rule 2018(a) and for

intervention as of right under Rule 7024(a)(2). Absent intervention, Lender’s rights in the Rents

will be left entirely unprotected as no party other than Lender has the right to possession of the

Rents or to control litigation and negotiations regarding the Rents, including the pursuit of recovery

on the Claims and the Motion to Compel. The circumstances faced by Lender fit squarely within

the purposes Rules 2018(a) and 7024(a)(2), and Lender should be permitted to intervene in this

bankruptcy case as a matter of right with respect to matters involving the Claims and the Motion

to Compel.

       WHEREFORE Lender requests that the Court enter an Order (i) directing that Rule 7024

apply with respect to proceedings on the Claims and Motion to Compel; (ii) allowing Lender to

intervene in this bankruptcy case permissively under Rule 2018(a) or as of right under Rule

7024(a)(2); (iii) directing that Lender shall be entitled, to the exclusion of the Landlord or any

other person or entity, to control, prosecute, negotiate, settle, litigate, or otherwise pursue the

proceedings on the Motion to Compel; (iv) directing all sums determined to be due under the

Motion to Compel shall be paid directly to Lender rather than to the Landlord; (v) directing that

Lender shall be entitled, to the exclusion of the Landlord or any other person or entity, to control,

prosecute, negotiate, settle, litigate, or otherwise pursue the proceedings on the Claims; (vi)

directing all sums determined to be due under the Claims shall be paid directly to Lender rather




                                                 10
19-13392-lgb      Doc 84     Filed 05/18/21 Entered 05/18/21 17:49:24            Main Document
                                          Pg 13 of 13



than to the Landlord or any other person or entity; and (vii) granting such other and further relief

to Lender as is just and proper.



Dated: May 18, 2021

                                              Respectfully submitted,

                                              POLSINELLI PC


                                              By: /s/ David D. Ferguson
                                                   David D. Ferguson
                                                   900 W. 48th Place, Suite 900
                                                   Kansas City, Missouri 64112
                                                   (816) 753-1000
                                                   Fax No. (816) 753-1536
                                                   dferguson@polsinelli.com

                                                     Morgan C. Fiander
                                                     600 Third Avenue, 42nd Floor
                                                     New York, New York 10016
                                                     (212) 684-0199
                                                     Fax No. (212) 684-0197
                                                     mfiander@polsinelli.com

                                              Attorneys for Wilmington Trust, National
                                              Association, as Trustee, for the benefit of the
                                              Holders of CD 2016-CD2 Mortgage Trust
                                              Commercial Mortgage Pass Through Certificates,
                                              Series 2016-CD2




                                                11
